                       IN THE UNITED ST ATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DORIAN CLARK a/k/a STEVEN
JACOBS,
     Plaintiff,

           v.                                            CIVIL ACTION NO. 19-CV-2053

COMMONWEALTH,
    Def¢ndant.
                                                                         FILED
                                                                        JUN O5 2019
                                           MEMORANDUM
                                                                    l<ATE BARK.':IJAN, Cieri<      ~
SANCHEZ, C.J.                                                      By              Dep. QR.11NE5, 2019
           Plalliitiff Dorian Clark, also known as Steven Jacobs, a prisoner incarcerated at the

Curran-Frot1nhold Correctional Facility, brings this prose civil action against the Commonwealth

of PennsylVania. He seeks to proceed informa pauperis. For the following reasons, the Court

will grant Clark leave to proceed in forma pauperis, dismiss his Complaint, and give Clark an

opportunity1 to file an amended complaint.

      I.        FACTS

           The:basis for Clark's Complaint is not clear. He used a form complaint titled ''Complaint

for the Conyersion of Property" and suggests that the jurisdictional basis for his claims is 28

U.S.C. § 1332. As the factual basis for his claims, Clark alleged ''property receipt #3349369"

and ''deoxyribonucleic acid" in the amount of$10 million. (Compl. at 6.) 1 Clark also states

''innocent owner defense" and ''heredity genetic blueprint" as the basis for his claims. (Id.) He

claims to h~ve owned the "property" in question by "life, birth and naturalization." (Id.) He




1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                     1

                ENT'D JUN oBf0l9
          ..

appears to be claiming that DNA was illegally seized and seeks monetary relief in the amount of

$10 million.

    II.         STANDARD OF REVIEW

          The Court grants Clark leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 2 Accordingly, Clark's Complaint is

subject to 28 U.S.C. § l 915(e)(2)(B)(i) and (ii), which requires the Court to dismiss the

Complaint if it frivolous or fails to state a claim. A complaint is frivolous if it "lacks an arguable

basis either ln law or in fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally

baseless if it is ''based on an indisputably meritless legal theory." Deutsch v. United States, 67

F.3d 1080, 1085 (3d Cir. 1995). To survive dismissal, the complaint must contain "sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v.

Iqbal, 556 l).S. 662, 678 (2009) (quotations omitted). "[M]ere conclusory statements[] do not

suffice."      Id As Clark is proceeding prose, the Court construes his allegations liberally. Higgs
v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

          Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain "a short a plain statement of the claim showing that the pleader is entitled to relief." A

district coUI1t may sua sponte dismiss a complaint that does not comply with Rule 8 if "the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well ;disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

This Court has noted that Rule 8 "requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is



2
 However, as Clark is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                    2
          .•
'
sufficiently informed to determine the issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-

4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

    III.       DISCUSSION

           Clark's Complaint is so unclear and confused that it fails to comply with Federal Rule of

Civil Procedure 8 and therefore fails to state a claim. The Court cannot discern any plausible

basis for a dlaim against the Commonwealth. If the "property" to which Clark refers is himself

and he is bringing a claim against the Commonwealth for "conversion" on that basis, his claim is

frivolous. Furthermore, the Eleventh Amendment bars suits against a state in federal court when

the state ha$ not waived that immunity. See Will v. Mich. Dep 't ofState Police, 491 U.S. 58, 65-

66 (1989). The Commonwealth of Pennsylvania has not waived that immunity. See 42 Pa.

Cons. Stat.    ~   8521 (b ).

    IV.        CONCLUSION

    For the !foregoing reasons, the Court will dismiss Clark's Complaint as frivolous and for

failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). However, in light of

Clark's prose status, the Court will give Clark an opportunity to file an amended complaint in

accordance:with the Court's Order accompanying this Memorandum in the event he can state a

legitimate basis for a claim against an appropriate defendant.

                                                BY THE COURT:




                                                   3
